DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The amendment filed on 10/28/2021 has been acknowledged. 

Amendment Summary
Claims 1, 2, 4, 8, 9, 11 are amended. 

Response to Arguments/Amendment
1)
The amendment to claim 4 has overcome the 112th(b) rejection, as applied to Claim 4. Thus the 112th (b) rejection has been withdrawn.


2)
Applicant’s arguments with respect to claims # 1-14 have been considered but are moot because the arguments do not apply to the combination of the references being used for the current rejection of the above claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8-12 are  rejected under 35 U.S.C. 103 as being unpatentable over Murdock (US 2012/0026041 A1) in view of Fischer (US 2017/0288830 A1)

Regarding Claim 1, 8
Murdock discloses a method for positioning of a user equipment (See [0006]; methods and systems for locating an object in a GPS-denied environment using trilateration in a network of stationary nodes having known locations) operating in a cellular network (See [0024]; network comprising cellular network towers),  said user equipment having power constraints (See [0028]; type of mobile object have power constraints),
         the user equipment (Fig.1(104)) being configured to ascertain location information of base stations of the cellular network (See [0006]; [0024]; locating an object in a GPS-denied environment using trilateration in a network of stationary nodes having known locations),
           wherein the method (See [0006]) comprises the steps of:

- obtaining cell specific reference signals from a serving base station (Fig.1(102)) and
at least one other base station (See [0032]; [0041]; [0053]; a first set of time-of-flight measurements is obtained using the common time base and one or more wireless signals sent between the object and the first and second stationary nodes (stage 506)),


- obtaining from the serving base station (Fig.1(102)) a synchronization indication relating to time synchronization (See [0053]; clock maintained at mobile object 104 is synchronized with a common time base maintained by a clock at each of the first and a second stationary node of system 100 (stage 504)),
among the serving base station and said at least one other base station (See Fig.1(102); [0053];  at each of the first and a second stationary node of system 100 (stage 504)),




(See [0021];[0038-0039]; delay data is recorded)   of at least two surrounding base stations (See [0041]; proximate BS) that are time synchronized (See [0038-0042]; time stamps for each arrival signal are recorded and calculation offset is performed with common time) according to the synchronization indication (See [0038-0039]; time stamps  verified by  PTP),

- determine a position of the user equipment based on the location information of the respective base stations (See [0032]; [0041-0043]; the location of the mobile device is accurately determined) and the determined time differences of arrival (See [0032]; [0041-0043]; according to delay recorded).


But Murdock fails to explicitly recite 
That the method is functioning in an LTE cellular network.

said cell specific reference signals being regularly inserted into downlink
signal structure of each LTE based transmission for maintaining synchronization of a once synchronized user equipment on a base station,

obtaining from the serving base station a synchronization indication relating to time synchronization among the serving base station and said at least one other base station, said synchronization indication being provided by broadcast from the respective serving base station due to a support by the base station of at least one service that can be retrieved from the serving base station and which requires time synchronized base stations, said synchronization indication thus enabling the user equipment to be indirectly informed of the fact that the serving base station is time synchronized with the base stations in the surrounding area,



However in analogous art,
Fischer teaches about UE, operating in LTE cellular network,  receiving broadcast reference signals embedded in downlink  structure signal, where signal is synchronized among base station and mobile object before time difference calculation to finf objet position (See Fig. (4(A,B); Fig.(6,7); [Abstract]; [0013]; [0019]; [0133]).



Murdock and Fischer are analogous art because they all pertain to cellular network system. Murdock teaches about determining location of UE using base station location information.  Fischer teaches about UE, operating in LTE cellular network,  receiving broadcast reference signals embedded in downlink  structure signal. Murdock could use Fischer features such as operating in LTE environment and using synchronized references signal in downlink data in order to obtain accurate position of UE operating in LTE network . Therefore it would have been obvious to someone of ordinary skill at the Murdock and Fischer  as to obtain an efficient location acquiring system.  



Regarding Claim 2, 9
Murdock and Fischer teach all the features with respect to claim 1, 8 and Murdock further teaches  
           wherein in case the time difference of arrival of only two synchronized base stations is available and a triangulation thus leading to two possible positions of the user equipment (See [0032]; [0042-0043]; limitation describing nature of triangulation that start with at least one base station and location becoming more accurate by adding more base station. Two base station yielding two coverage circle intercept at two positions), the exact position is determined by the presence or absence of
signals of at least one base station in proximity of said at least two base stations (See [0032]; [0042-0043]; the exact position can be determined with 2 base stations but can be more precise with 3 base stations).

            
Regarding Claim 3, 10
Murdock and Fischer teach all the features with respect to claim 1, 8 and Murdock further teaches  
             where the synchronization indication comprises an indication relating to at

- activated carrier aggregation (See Fig.3; [0041-0043]; UE is located with at least 2 base stations transmitting time stamps signals for processing),
- Voice over LTE,
- CoMIP,
- MBSFN,
-TDD,
- intra-frequency carrier synchronization (See [0021]; using same frequency to synchronized).


Regarding Claim 4, 11
Murdock and Fischer teach all the features with respect to claim 1, 8 and Murdock further teaches  
                     wherein the synchronization indication (See [0038-0039]; time stamps recorded and described in messages transmission) relates to a detection of a service that is supported by the base station (See Fig.2; [0024]; [0038-0043]; capability of performing trilateration with distance and time information using  Precision Time Protocol Server in the network ) but it is not supported by the user equipment (See [0022] no GPS coverage).

Regarding Claim 5,  12
Murdock and Fischer teach all the features with respect to claim 1, 8 and Murdock further teaches  

                      wherein at least parts of the ascertained location information are stored in a memory unit of the user equipment (See [0053]; A memory in which the location information is stored may be located at any node or device in or in communicative relationship with system 100, including at mobile object 104).

Claim 6 and 13 are  rejected under 35 U.S.C. 103 as being unpatentable over Murdock (US 2012/0026041 A1) in view of Fischer (US 2017/0288830 A1)  and further in view of Miyake (EP 0818720 A1) 

Regarding Claim 6, 13
Murdock and Fischer teach all the features with respect to claim 1, 8 and Murdock further teaches  
            wherein in case the user equipment determines that the at least two base stations used precision location techniques devices or non-attach receiver (See [0022]), said
determination being at least based on providing a precision location techniques devices or non-attach receiver time indication in its broadcast information (See [0022])  
or from information locally stored in the user equipment,
then said base stations are acknowledged to be time synchronized (See [0021-0022]). 



But Murdock and Fischer  fail to explicitly recite 
wherein in case the user equipment determines that the at least two base stations are equipped with a global navigation satellite system receiver,

However in an analogous art,
Miyale teaches about base station having GPS receiver and transmitting acquired time information to UE (See [Abstract]). 


Murdock. Fischer and Miyale are analogous art because they all pertain to cellular network system. Murdock teaches about determining location of UE using base station location information.  Miyale teaches about base station equipped with GPS receiver and transmitting acquired time information to UE. Murdock and Fischer could use Miyale features such as acquiring time information signal consequently location of base station directly from base station receiver without the need of using location techniques device. Therefore it would have been obvious to someone of ordinary skill at the time of filling of the application to combine Murdock, Fischer and Miyale  as to obtain an efficient location acquiring system.  


Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Murdock (US 2012/0026041 A1) in view of Fischer (US 2017/0288830 A1)   and further in view of Steel (US 8090357 B2) .

Regarding Claim 7, 14
Murdock and Fischer teach all the features with respect to claim 1, 8 and Murdock further teaches  
But Murdock fails to explicitly recite 
               wherein at least parts of the ascertained location information are retrieved on demand from a remote server connectively coupled to the cellular network.

However in an analogous art,
Steel teaches about a location server coupled to a cellular network (See (Column 1, lines (59-63)) receiving a request for location information (See (Column 1, lines (37-47));  

Murdock, Fischer and Steel are analogous art because they all pertain to cellular network system. Murdock teaches about determining location of UE using base station location information. Steel teaches about a location server coupled to a cellular network receiving a request for location information.  Murdock and Fischer could use Steel features such as acquiring time information signal consequently location directly from a location server coupled to cellular network. Therefore it would have been obvious to Murdock, Fischer and Steel as to obtain an efficient location acquiring system.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY LAFONTANT/Examiner, Art Unit 2646